        Case: 3:19-cv-00119-bbc Document #: 39 Filed: 02/11/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES WASHINGTON,

        Petitioner,
                                                    Case No. 19-cv-119-bbc
   v.

SUE NOVAK,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent denying James Washington’s petition for a writ of habeas corpus under

28 U.S.C. § 2254 and dismissing this case.




        /s/                                             2/11/2021
        Peter Oppeneer, Clerk of Court                        Date
